815 F.2d 79
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stephen Wayne RAMSEY, Plaintiff-Appellant,v.P.W. KEOHANE, Warden, et al., Defendants-Appellees.
No. 85-5951.
United States Court of Appeals, Sixth Circuit.
Jan. 20, 1987.

Before KEITH, KRUPANSKY and GUY, Circuit Judges.

ORDER

1
This pro se federal prisoner appeals from a district court judgment dismissing his habeas corpus petition filed under 28 U.S.C. Sec. 2241.


2
Upon review of the cause in light of the arguments raised by the parties in their respective appellate briefs, this Court concludes that the district court properly dismissed petitioner's action.  For the most part, petitioner's claims challenging the accuracy of evidence relied upon by the Parole Commission in determining his presumptive parole date are simply not subject to judicial review.   See Farkas v. United States, 744 F.2d 37 (6th Cir.1984).  To the extent they are reviewable, we conclude that the Parole Commission's decision is based upon a rational basis and upon reliable hearsay evidence which has sufficient corroborating details to support the agency's action.


3
For these reasons, this panel unanimously agrees that oral argument is not necessary in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.  The district court's judgment is, accordingly, affirmed pursuant to Rule 9(d)(3), Rules of the Sixth Circuit.